CaSe 2:18-€\/~01464~JLR Document 36~1 Filed 03/25/19 Page l 013

 

18
19
20
21
22
23
24
25
`26

THE HONORABLE JAi\/IES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT S,EATTbE

0912139 B.C. LTD., a Canadian No. 2:18-0\/- 01464- JLR

corporation, and PAKAGE APPAREL

INC., a Canadian corporation, [?EE©B®=SZ§:B] ORDER GRANTING
lOINT MOTION TO RE- NOTE AND SET

Plaintiffs, BRIEFING SCHEDULE ON
PLAINTIFFS’ MOTION TO STRIKE
v.

RAMPlON USA I.NC., a Washington
corporation, and RAMPION
ENTERPRISES LTD., a Canadian
eorporation,

Det`endants.

 

 

Pursuant to the Joint Motion to Re-Note and Set Briefing Schedule on Plaintit`fs’ l\/lotion
to Strike, and after review and consideration thereof, thejoint motion is GRANTED.

The following agreed-upon dates Shall be entered as follovvs:

Re-note Plaintiffs’ Motion to Strike Defendants’ Invalidity Contentions April 19, 2019
Dei"endants’ Opposition to Plaintiffs’ Motion to Strike April 8, 2019
Plaintift`s’ Reply in Support ot`]\/Iotion to Strike April 19, 2019

N~ 1
Daredrhist?£dayor pg@¢@\,\ ,2019. "

@91§

THE Hoi\i'oRAB E JAMES L.i’zoBART
United States Dist ict Judge

[FR®P€S§D] ORDER GRANTING JOINT MOTION TO RE-NOTE AND - 1_
SET BRIEFH\'G SCHEDULE ON PLA'INTIFFS’ MOTION TO STRIKE
100930772 1 0068561-00001 `

 

 

Case 2:18-1:\/-01464“`]1_|1? Document 36-1 Filed 03/25/19 Page 2 01‘3

 

14
15
16
17
18
19

20

'21'

22
23
24
25

26

Presented B§;:
STOE_L RIVES LLP

/S/ Brian C. Park

Brian C. Parl<, WSBA No. 25584
600 University Street, Suite 3600
Seattle, WA 98101-4109
Telephone: (206) 386-7542
Facsimile: (206) 386-7500
Email: brian.park@$toel.com

/S/ Steven T. Lovett
Steven T. Lovett (admitted pro hac vice)
Steve.lovett@stoel.com

/S/ Nathan C. Brunette

Nathan C. Brunette (admitted pro hac vice)
nathan.brunette@stoel.com '

760 S.W. Ninth A\/enue, Suite 3000
Portland, OR 97205

Telephone: (503) 224-3380

Facsimile: (503) 220~2480

Attorneys for Plaintiffs

[mii] ORDER GRANTING JOINT I\/IOTION TO RE*NOTE AND - 2
SET BRIEFING SCHEDULE ON PLAINTIFFS’ MOTION TO STRIKE
100930772 1 006856|-00001

 

Case 2:18~cv~01464-JLR Docurnent 36-1 Filed 03/25/19 Page 3 013

 

 

10
11
12
13

15
16
17
18
19
20
21
22
23
24
25
26

CERTIFICATE ()F SERVICE

1 hereby certify that 1 caused to be Served the foregoing document o`n the following

named person(s) on the date indicated below by Cl\/l/ECF notification:

Paul l\/leil<lejohn
meil<lejohn.paul@dorsey.com
Erin Kolter
l<olter.erin@dorsey.corn
Dorsey & Whitney LLP

701 Fifth Avenue, Suite 6100
Seattle, WA 98104

Attorneys for Defendants
DATED: March 25, 2019.

CERTIFICATE OF SERVICE - 1

100930772.1 0068561-00001

/s/ Brian C. Park

Brian C. Park, WSBA No. 25584

Steven T. Lovett (admitted pro hac vice)
Nathan C. Brunette (admitted pro hac vice)

Attorneys for Plaintiffs

STOEL R1\/Es LLP

ATToRNEYs
600 Universiry Street, Si11te 3600, Seatrle. W/-\ 9810|
'/`e/ep/wne 2()6.62-/.1’)9(){}

 

